Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered.
Allowable Subject Matter
Claim(s) 1-6, 8, 10-15, 18, and 19 is/are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, alone or in combination, do not disclose the following claim limitations:
“the at least one light source, the temperature detector, the electric switch and the control circuit are arranged within less than 10 cm from each other; and 
wherein each of the at least one switchable illumination circuit comprises a current bypass and wherein the electric switch is configured for bypassing the electric current by the at least one light source via the current bypass in order to switch off power flow to the at least one light source”, in combination with remaining limitations of claim 1; (claim(s) 2-6, 8, 10-15, and 18 is/are allowed as depending therefrom).
“the temperature detector, the electric switch and the control circuit are arranged within less than 10 cm from each other, 
wherein each of the at least one switchable illumination circuit comprises a current bypass, which allows bypassing the electric current by the at least one light source, and 
wherein the method includes for each of the at least two switchable illumination circuits: 
detecting the temperature of the at least one light source; and 
controlling the electric switch for repeatedly switching power flow to the at least one light source of the respective switchable illumination circuit on and off by selectively bypassing the electric current by the at least one light source via the current bypass based on the detected temperature of the at least one light source”, in combination with remaining limitations of claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORNA ALAEDDINI whose telephone number is (571)272-5658.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Borna Alaeddini/Primary Examiner, Art Unit 2844